DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a toggle structure is provided on a side wall of the cavity, wherein the toggle structure includes a support plate and a fulcrum, and the support plate is elastically rotatable about the fulcrum, and wherein the other of the protrusion and the hole is constructed on a first end portion of the support plate of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 8 and 14 are objected to because of the following informalities:  
Claim 2 lines 2 and 5 recite, “first locking member,” and “first locking member,” claim should be amended to recite –first interlocking member-- and –second interlocking member--.
Claim 8 line 3 recites, “a mounting plate,” claim should be amended to recite –the mounting plate--.
Claim 14 line 1 recites, “the first,” claim should be amended to recite –a first--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the recitation of lines 5-7 is vague and indefinite. The examiner is unclear what exactly is being claimed because there aren’t any drawings or disclosure in the specification that clearly depict the toggle structure being on a side wall inside the cavity of the housing nor the toggle structure including a support plate that is elastically rotatable about the fulcrum inside the cavity like the claim requires. If the cavity of the housing is 18 of figure 6, how can the support plate elastically rotate around the fulcrum inside of the cavity? Where is this depicted? Applicant needs to cancel or significantly amended the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu [US 8,939,785].
Regarding claim 1, Chiu disclose an electrical connector assembly comprising: a first module (fig. 1; 40, 50, 10) including a mounting plate (10) and a plurality of first electrical connectors (fig. 1; terminals inside of 40, see fig. 5), wherein the plurality of first electrical connectors (terminals inside of 40) are mounted (40 is mounted to 10, therefore terminals of 40 is also mounted to 10) on the mounting plate (10) in a predetermined layout; a second module (fig. 1; 30) including a housing (fig. 1; body of 30) and a plurality of second electrical connectors (fig. 1; terminals of 30, see fig. 5) rated with the plurality of first electrical connectors (terminals inside of 40), wherein the plurality of second electrical connectors (terminals of 30) are mounted in the housing (body of 30) in the predetermined layout; and the electrical connector assembly (fig. 1) has a locking device (fig. 1; 34 and fig. 3a; 20) including at least one first interlocking member (20) disposed on the first module (40, 50, 10) and at least one second interlocking member (34) disposed on the second module (30), characterized in that, one of the first interlocking member (20) and the second interlocking member is provided with a protrusion (fig. 3a; 21), and the other of the first interlocking member and the second interlocking member (34) is provided with a hole (fig. 4a; 342) for receiving the protrusion (21); and one of the protrusion (21) and the hole is elastically actuatable (spring biased, see fig. 3a) to enable it to move between a first position (fig. 5) in which the protrusion extends into (in order to reach fig. 5 position 21 has to extend through 342) the hole (342), such that the first electrical connectors (terminals inside of 40) and the second electrical connectors (terminals of 30) are engaged with each other and the first module (40, 50, 10) and the second module (30) are locked; and a second position (when 40, 50, 10 and 30 are not connected) in which the protrusion (21) is disengaged from the hole (342), such that the first module (40, 50, 10) and the second module (30) are unlocked and the first electrical connectors (terminals inside of 40) and the second electrical connectors (terminals of 30) are separable from each other.

Regarding claim 12, Chiu disclose characterized in that the locking device (20, 34) includes two first interlocking members (see fig. 3a) and two second interlocking members (fig. 4a; two 34 on the body of 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu [US 8,939,785] in view of Irwin et al. [US 7,125,273].
Regarding claim 2, Chiu discloses characterized in that, the first locking member (20) includes a connecting piece (fig. 3a; 21-23), wherein a first end portion (fig. 3a; 23) of the connecting piece (21-23) is fixed on the mounting plate (10), and the protrusion (21) is provided on a second end portion (opposite side of 23) of the connecting piece (21-23).
Regarding claim 5, Chiu discloses characterized in that an end portion (fig. 3a; 211) of the pin (21) that is capable of projecting out of the transverse hole (recess of 23) is constructed to be a rounded portion (see fig. 3a).
Regarding claims 2, 5 and 7, Chiu does not disclose the second locking member includes a cavity provided in the housing, and the hole is provided in a side wall of the cavity [claim 2]; the rounded portion is capable of projecting beyond the side wall of the cavity through the hole for receiving the protrusion when the first module and the second module are locked [claim 5]; characterized in that the hole for receiving the protrusion is constructed to be a circular hole [claim 7] .
However Irwin teaches the second locking member (fig. 4; 69, 71) includes a cavity (fig. 2; 64) provided in the housing (fig. 2; 15), and the hole (fig. 4; 73, 75) is provided in a bottom and top wall (fig. 2; top and bottom walls of 64) of the cavity (64); the rounded portion (fig. 4; top rounded surface of 152, 154) is capable of projecting beyond the bottom and top wall (top and bottom walls of 64) of the cavity (64) through the hole (73, 75) for receiving the protrusion (fig. 4; 152, 154) when the first module (fig. 2; 10) and the second module (fig. 2; 14) are locked; characterized in that the hole (73, 75) for receiving the protrusion (152, 154) is constructed to be a circular hole (see fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Irwin and construct the second locking member including a cavity provided in the housing, and the hole is provided in a side wall of the cavity; the rounded portion being capable of projecting beyond the side wall of the cavity through the hole for receiving the protrusion when the first module and the second module are locked; and the hole for receiving the protrusion is constructed to be a circular hole for the benefit of improving the retention strength between two connectors when mated together.

Regarding claim 3, Chiu modified by Irwin has been discussed above. Chiu discloses characterized in that the protrusion (21) is constructed to be an elastically extensible pin (fig. 3a; 22 causes 21 to be elastic).

Regarding claim 4, Chiu modified by Irwin has been discussed above. Chiu discloses characterized in that the connecting piece (21-23) includes a transverse hole (fig. 3a; recess of 23), wherein the pin (21) is disposed in the transverse hole (recess of 23) of the connecting piece (21-23), and an elastic element (fig. 3a; 22) is provided in the transverse hole (recess of 23), such that the pin (21) is capable of performing an elastically extensible movement.

Regarding claim 6, Chiu modified by Irwin has been discussed above. Chiu discloses characterized in that the pin (21) is constructed to be a cylindrical pin (21 is cylindrical with a flange 213, see fig. 5).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu [US 8,939,785] in view of Grandcoing [US 2020/0136309].
Chiu discloses all of the claim limitations except characterized in that at least one friction button is provided on an outer wall of the housing.
However Grandcoing teaches at least one friction button (fig. 1a; 9) is provided on an outer wall (fig. 1a; wall of 31) of the housing (fig. 1a; 31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate one friction button is provided on an outer wall of the housing as suggested by Grandcoing for the benefit of having improved assembly efficiency in order to have efficient retaining methods that can better protect against unwarranted disengagement.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu [US 8,939,785] in view of Laurent et al. [US 2014/0370736].
Chiu discloses characterized in that the first end portion (23) of the connecting piece (21-23) is fixed on the mounting plate (10).
Chiu does not disclose being fixed by a threaded connection manner.
However Laurent teaches connection by a threaded manner (fig. 4; threaded connection of 56 and 26).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a threaded connection manner as suggested by Laurent for the benefit of providing an improved reliable, sturdy and optimum connection between connector parts.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu [US 8,939,785] in view of Kreissl et al. [US 4,235,499].
Chiu discloses all of the claim limitations except the housing is an injection-molded member.
However Kreissl teaches the housing (fig. 1; 12) is an injection-molded member (Col. 2 Ln 37-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the housing being an injection-molded member as suggested by Kreissl for the benefit of providing lower cost manufacture methods for improving durability and life cycles of connector housings.

Claim(s) 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu [US 8,939,785].
Regarding claim 16, Chiu discloses characterized in that the mounting plate (10) is a mounting plate made of a material.
Regarding claim 18, Chiu discloses characterized in that the pin (21) is a pin made of a material.
Regarding claims 16 and 18, Chiu does not disclose a brass mounting plate [claim 16]; brass or steel pin [claim 18].
However it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a brass mounting plate, brass or steel pin since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416, and also for the benefit of providing stronger and long lasting parts for a connector.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu [US 8,939,785] in view of Tanaka et al. [US 9,666,987]
Chiu all of the claim limitations except the connecting piece is a connection rod made of a brass.
However Tanaka teaches connecting piece (fig. 9; 580, 560) is a connection rod (580, 560 forms a rod) made of metal.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate a brass connection rod since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416, and also providing stronger and long lasting parts for a connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/               Examiner, Art Unit 2831